          Case 1:19-cv-10312-VSB Document 15 Filed 12/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALFRED DEL RIO A/K/A ALFREDO DEL                      :
RIO and OLIVIA DEL RIO,                               :    Docket No.: 1:19-cv-10312
                        Plaintiffs,                   :
           v.                                         :
                                                      :
McCABE, WEISBERG &CONWAY, LLC;                        :
NEWREZ LLC D/B/A SHELLPOINT                           :
MORTGAGE SERVICING; and THE BANK                      :
OF NEW YORK MELLON F/K/A THE BANK                     :
OF NEW YORK, AS TRUSTEE FOR THE                       :
CERTIFICATE HOLDERS OF CWALT INC.,                    :
ALTERNATIVE LOAN TRUST 2007-11T1,                     :
MORTGAGE PASS-THROUGH                                 :
CERTIFICATES, SERIES 2007-11T1                        :
                       Defendants.

                                  NOTICE OF APPEARANCE

TO THE CLERK OF THIS COURT:

         PLEASE TAKE NOTICE that Edmund K. John, Esquire, of Swartz Campbell LLC

hereby appears as counsel on behalf of defendant, McCabe, Weisberg & Conway, LLC, with

respect to the above captioned matter; and certifies that he is admitted to practice before this

Court.



                                              Respectfully submitted,


                                              /s/ Edmund K. John
                                              Edmund K. John
                                              SWARTZ CAMPBELL LLC
                                              1650 Market Street. 38th Floor
                                              Philadelphia, PA 19103
                                              (215) 564-5190
                                              ejohn@swartzcampbell.com

                                              Attorney for McCabe, Weisberg & Conway, LLC
DATE: December 5, 2019

                                                  1
         Case 1:19-cv-10312-VSB Document 15 Filed 12/05/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, Edmund K. John, hereby certify that I caused a true and correct copy of the notice of

appearance to be served upon all parties via ECF on December 5, 2019:




                                                            /s/ Edmund K. John
                                                            Edmund K. John




                                                2
